PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 2001 Lincoln Continental struck a hole as it was being driven by her son, Keith V. Morris, off the exit ramp and onto the Kanawha Turnpike in South Charleston, Kanawha County. The Kanawha Turnpike is a public road maintained by Respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred at approximately 10:40 a.m. on September 15,2009. Keith Morris testified that he was driving off the exit ramp at approximately twenty miles an hour when the vehicle struck a hole between the exit ramp and the roadway. Mr. Morris estimated that the hole was approximately three feet wide. Mr. Morris stated that the road was under construction, and he saw a “Bump” sign prior to encountering this hazard, but he was unable to avoid the hole. Mr. Morris had driven on this road approximately three months prior to the incident. Claimant’s vehicle sustained damage to its wheel and tire in the total amount of $421.20. Claimant’s insurance deductible at the time of the incident was $500.00.
The position of the Respondent is that it did not have actual or constructive notice of the hole located between the exit ramp and the Kanawha Turnpike. Respondent did not present a witness at the hearing of this matter.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order to hold Respondent liable for road defects of this type, a Claimant must prove that Respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Pritt v. Dep’t of Highways, 16 Ct. Cl. 8 (1985); Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that Respondent had, at the least, constructive notice of the hole which Claimant’s vehicle struck and that the hole presented a hazard to the traveling public. The size of the hole and its location between the exit ramp and the roadway leads the Court to conclude that Respondent was negligent. Thus, Claimant may malee a recovery for the damage to her vehicle.
It is the opinion of the Court of Claims that the Claimant should be awarded the sum of $421.20.
Award of $421.20.